Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 7/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-10, 12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (20160296966 ).


    PNG
    media_image1.png
    217
    463
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    704
    421
    media_image2.png
    Greyscale

Regarding claim 1, Hong teaches an method, comprising: 
positioning a first mask plate (212) and a second mask plate (213) adjacent to a substrate (120) having an array (fig. 2 shows array holes 223 which correspond to  the array of OLEDs, seen in fig. 11, and formed in a process seen in fig. 10) including one or more first groups of first electroluminescent (EL) devices (see OLEDs seen in fig. 11), the first mask plate and the second mask plate are overlapped to form a mask arrangement having first apertures (217 and 218) of the first mask plate overlapped with second apertures (223) of the second mask plate forming one or more opening areas (see fig. 1 and 10 which shows how evaporated material passes through masks seen in fig. 2); and evaporating a material (par. 93 and fig. 10 teaches deposition method using evaporation of material) through the one or more opening areas (see fig. 10 and par. 83 which teaches deposition of OLED layers mentioned in par. 84 in the form of intermediate layer 1126) to deposit one or more first layers of the material onto a device area of each of the first EL devices (pr. 84 teaches evaporating intermediate layer 1126), the device area of each of the first EL devices corresponding to the opening area of the mask arrangement of the first mask plate and the second mask plate (please see fig. 10 and par. 83 and 84).
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 2, Hong teaches an method of claim 1, wherein the one or more first groups further include second EL devices, the second EL devices adjacent to the first EL devices (par. 86 teaches forming pixels having multiple colors being formed in processes seen in fig. 10 and par. 83 and 84).
Regarding claim 3, Hong teaches an method of claim 2, further comprising evaporating the material through the one or more opening areas to deposit one or more second layers of the material onto the device area of each of the second EL devices, the device area of each of the second EL devices corresponding to the one or more opening areas of the mask arrangement of the first mask plate and the second mask plate (please see rejection of claim 1 and par. 83,  84 and 86 which teaches forming multiple pixels in array).
Regarding claim 4, Hong teaches an method of claim 3, wherein the array further includes one or more second groups and one or more third groups of the first EL devices and the second EL devices (please see rejection of claim 1 and par. 83,  84 and 86 which teaches forming multiple pixels in an array).
Regarding claim 5, Hong teaches an method of claim 4, further comprising depositing the one or more first layers of the material onto the device area of the first EL devices of the one or more second groups and depositing the one or more second layers of the material onto the device area of the second EL devices of the one or more second groups (please see rejection of claim 1 and par. 83,  84 and 86 which teaches forming multiple pixels in an array, each pixel having an OLED composed of HIL/HTL/EL/ETL/EIL).
Regarding claim 6, Hong teaches an method of claim 5, further comprising depositing the one or more first layers of the material onto the device area of the first EL devices of the one or more third groups and depositing the one or more second layers of the material onto the device area of the second EL devices of the one or more third groups (please see rejection of claim 1 and par. 83,  84 and 86 which teaches forming multiple pixels in an array, each pixel having an OLED composed of HIL/HTL/EL/ETL/EIL).
Regarding claim 7, Hong teaches an method of claim 6, wherein the material is a capping layer or an organic layer, the organic layer including a plurality of organic sublayers including one or more of a hole injection layer (HIL), a hole transport layer (HTL), an emissive layer (EML), an electron transport layer (ETL), or an electron injection layer (EIL) (please see rejection of claim 1 and par. 83,  84 and 86 which teaches forming multiple pixels in an array, each pixel having an OLED composed of HIL/HTL/EL/ETL/EIL).
Regarding claim 8, Hong teaches an method of claim 7, wherein the material deposited in the one or more first groups emits a first light, the material deposited in the one or more second groups emits a second light, and wherein the material deposited in the one or more third groups emits a third light (please see rejection of claim 1 and par. 83,  84 and 86 which teaches forming multiple pixels in an array, each pixel having an OLED composed of HIL/HTL/EL/ETL/EIL).
Regarding claim 9, Hong teaches an method of claim 1, wherein the evaporating the material through the one or more opening areas to deposit the one or more first layers of the material onto the device area of each of the first EL devices is in a first thermal evaporation chamber (please see rejection of claim 1, fig. 10 and par. 83,  84 and 86 which teaches forming multiple pixels in an array, each pixel having an OLED composed of HIL/HTL/EL/ETL/EIL).
Regarding claim 10, Hong teaches an method of claim 2, wherein the evaporating the material through the one or more opening areas to deposit the one or more second layers of the material onto the device area of each of the second EL devices is in a second thermal evaporation chamber ((please see rejection of claim 1, fig. 10 and par. 83,  84 and 86 which teaches forming multiple pixels in an array, each pixel having an OLED composed of HIL/HTL/EL/ETL/EIL).
Regarding claim 12, Hong teaches an method of claim 1, wherein the first mask plate and the second mask plate are coupled to one or more frames (see frame 112 in fig. 1). 
Regarding claim 14, Hong teaches an method of claim 1, wherein the array further includes two or more groups of the first EL devices and second EL devices adjacent to the first EL devices (please see rejection of claim 1, fig. 10 and par. 83,  84 and 86 which teaches forming multiple pixels in an array, each pixel having an OLED composed of HIL/HTL/EL/ETL/EIL).
Regarding claim 15, Hong teaches an method, comprising: 
positioning a first mask plate (212) and a second mask plate (213) adjacent to a substrate (120) having an array including one or more first groups of first electroluminescent (EL) devices (fig. 2 shows array holes 223 which correspond to  the array of OLEDs, seen in fig. 11, and formed in a process seen in fig. 10), the first mask plate and the second mask plate are overlapped to form a mask arrangement (see fig. 2 above) having first apertures (217 and 218) of the first mask plate overlapped with second apertures (223) of the second mask plate forming one or more opening areas (see fig. 1 and 10 which shows how evaporated material passes through masks seen in fig. 2); and evaporating a material (par. 93 and fig. 10 teaches deposition method using evaporation of material) of an organic layer through the one or more opening areas to deposit one or more first layers of the material of the organic layer onto a device area of each of the first EL devices, the device area of each of the first EL devices corresponding to the one or more opening areas of the mask arrangement of the first mask plate and the second mask plate (see fig. 10 and par. 83 which teaches deposition of OLED layers mentioned in par. 84 in the form of intermediate layer 1126).
Regarding claim 16, Hong teaches an method of claim 15, wherein the one or more first groups further include second EL devices, the second EL devices adjacent to the first EL devices (par. 86 teaches forming pixels having multiple colors being formed in processes seen in fig. 10 and par. 83 and 84).
Regarding claim 17, Hong teaches an method of claim 16, wherein the array further includes two or more groups of the first EL devices and the second EL devices (please see rejection of claim 1 and par. 83,  84 and 86 which teaches forming multiple pixels in an array, each pixel having an OLED composed of HIL/HTL/EL/ETL/EIL).
Regarding claim 18, Hong teaches an method of claim 15, wherein the material is a capping layer or an organic layer, the organic layer including a plurality of organic sublayers including one or more of a hole injection layer (HIL), a hole transport layer (HTL), an emissive layer (EML), an electron transport layer (ETL), or an electron injection layer (EIL) (please see rejection of claim 1 and par. 83,  84 and 86 which teaches forming multiple pixels in an array, each pixel having an OLED composed of HIL/HTL/EL/ETL/EIL).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894